HALL, Justice.
In this automobile collision case, the ap-pellee-plaintiff sued the appellants for $1,900.00 damages. He was awarded a judgment for $1,395.00. Among other assignments for reversal, the appellants assert that the trial court—the County Court of Johnson County—did not have jurisdiction over the subject matter of this case, and that the judgment is accordingly void. We sustain this point.
The County Court of Johnson County is a constitutional county court. Such courts have jurisdiction in civil cases of the nature of this one when the amount in controversy exceeds $200 but does not exceed $1,000. Article 5, Section 16, Vernon’s Ann.Tex.Const.
The Legislature is empowered by Section 22 of Article 5, Tex.Const., to “increase, diminish or change the civil and criminal jurisdiction” of constitutional county courts by local or general law. And by virtue of Section 1 of Article 5, Tex. Const., the Legislature “may establish such other courts as it may deem necessary and prescribe the jurisdiction and organization thereof, and may conform the jurisdiction of the district and other inferior courts thereto.” Acting under this last grant of power, the Legislature has from time to time created so-called “statutory” courts across the State, such as county courts at law, county civil courts, domestic relations courts, and others.
Effective May 3, 1949, the Legislature, by Acts 1949, 51st Leg., p. 185, ch. 102, enacted Article 1970-335 for the purpose expressed in the caption of the Act, of “defining the jurisdiction of the County Court of Johnson County and diminishing its civil and criminal jurisdiction.” By this Act, the jurisdiction of the County Court of Johnson County over civil and criminal cases, original and appellate, including eminent domain cases (but excepting probate matters, lunacy hearings, and a few other matters of like nature specified in the Act), was removed from the County Court and placed in the District Court in and for that County. This Act does not purport to create a statutory court. It simply diminishes the jurisdiction of a constitutional County Court.
By Acts 1971, 62nd Leg., p. 26, ch. 11, effective Mar. 4, 1971, the Legislature amended Article 1970-335 to its present status, again for the purpose expressed in the caption of the Act of “defining the jurisdiction of the County Court of Johnson County.” This amendment reinvests the County Court of Johnson County with the jurisdiction removed from it with the original enactment of the Article; leaves concurrent jurisdiction thereof in the District Court; requires that all causes falling within this concurrent jurisdiction shall be filed in the District Court; and provides that the District Judge may, in his discretion, assign any such cause to the County Court for trial and disposition. This amendatory Act does not purport to create a statutory court.
Effective June 15, 1971, the Legislature enacted Article 1970a, and thereby provided, “All county courts at law, county civil courts, and other statutory courts exercising civil jurisdiction corresponding to the constitutional jurisdiction of the county court in civil cases shall have jurisdiction concurrent with that of the district court when the matter in controversy shall exceed in value Five Hundred Dollars ($500) and shall not exceed Five Thousand Dollars ($5,000) exclusive of interest.” This article does not apply to constitutional county courts. It applies only to statutory courts. Amigo Helicopters, Inc. v. Jones, 488 *177S.W.2d 473, 474, (Tex.Civ.App. — Hou. 14th, 1972, no writ hist.).
The amount in controversy in this case exceeds the trial court’s $1,000 maximum jurisdictional amount. The judgment is therefore void. It is reversed and set aside; Williams v. Steele, 101 Tex. 382, 108 S.W. 155, 157 (1908); and this cause is remanded to the trial court for transfer back to the District Court of Johnson County.
Because the trial court was without jurisdiction on the merits, so is this court. For this reason, I express no opinion on the complaints raised in the appellants’ remaining points of error.
Reversed and remanded.